UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



  MOHAMMED NAZIR BIN LEP,

         Petitioner,

                 v.                                            Civil Action No. 20-3344 (JDB)
  JOSEPH R. BIDEN et al.,

         Respondents.



                                              ORDER
       Upon consideration of [62] respondents’ Motion to Hold Habeas Petition in Abeyance

Pending Completion of Military Commission Proceedings, and [64] petitioner’s Cross-Motion for

a Permanent Injunction, and the entire record herein, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby

       ORDERED that [62] respondents’ abeyance motion is GRANTED IN PART AND

DENIED IN PART; it is further

       ORDERED that respondents’ abeyance motion is GRANTED as to the following claims:

claims one through eight of [40] the Petition for a Writ of Habeas Corpus; it is further

       ORDERED that respondents’ abeyance motion is DENIED as to the following claims:

claims nine and ten of the habeas petition; it is further

       ORDERED that [64] petitioner’s cross-motion for a permanent injunction is DENIED as

moot; and it is further

       ORDERED that the parties shall submit by not later than January 27, 2022 a joint status

report proposing a schedule for further proceedings in this case.


                                                  1
      SO ORDERED.



                                          /s/
                                   JOHN D. BATES
                              United States District Judge



Dated: January 13, 2022




                          2